Citation Nr: 1624049	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-11 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty in the Army from April 1970 to January 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2013 and November 2015, the Board remanded the issue on appeal for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for a skin disability is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a skin disability is decided.

The Veteran contends that he has a skin disability that had its onset during active service and that has continued since that time.  In a November 2015 decision, the Board remanded the Veteran's claim so that he could be afforded a VA examination to determine the nature and etiology of his skin disability.

The Veteran was sent a letter in November 2015, which indicated that VA was working on his claim and that the AOJ requested an examination at the VA medical facility closest to the Veteran in connection with his claim.  The letter states that the VA medical facility would notify the Veteran of the date, time, and place of the examination.

The Appeals Management Center (AMC) requested a skin DBQ on November 24, 2014.  The Veteran was scheduled for a skin DBQ for January 10, 2016.  The Veteran did not report for this examination.  A copy of the examination inquiry is associated with the file and appears to indicate the Veteran's proper address (as has been used throughout the appeal period).  However, a copy of the VA examination notification letter has not been associated with the claims file.  In the appellate brief presentation dated May 12, 2016, the Veteran's representative asserts that the Veteran was not notified of the VA examination and that there is no evidence of record demonstrating that the Veteran was informed of such.

Based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his examination.  See Kyhn v. Shinseki, 716 F.3d 512 (Fed. Cir. 2013)(reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Based on the above and in consideration of Kyhn and the statement submitted by the Veteran, through his representative, indicating that he was never notified of the scheduled VA examination, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of his skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability.  The claims file should be made available to, and reviewed in its entirety by, the examiner.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disability is etiologically related to his active service, to include dry skin noted at discharge.  The examiner should presume that the Veteran is a reliable historian with regard to his report of experiencing symptoms of a skin disability since service, regardless of the presence of corroborating objective medical evidence.

The rationale for all opinions expressed should be provided.

2.  If the Veteran fails to report to the scheduled examination obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  Readjudicate the issue of entitlement to service connection for a skin disability.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






